Citation Nr: 0941032	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for entitlement to 
service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1956 to 
March 1979.  He died in July 2005.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The underlying claim of service connection for the cause of 
the Veteran's death is addressed in the remand that follows 
the decision below.


FINDINGS OF FACT

1.  By January 2006 and May 2006 rating decisions, the RO 
denied the appellant's claim for service connection for the 
cause of the Veteran's death; the appellant did not appeal.

2.  The evidence related to the appellant's claim for service 
connection for the cause of the Veteran's death that was 
received since the January 2006 and May 2006 rating decisions 
relate to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

1.  January 2006 and May 2006 rating decisions denying 
service connection for the cause of the Veteran's death are 
final; new and material evidence sufficient to reopen the 
appellant's claim has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

The Board has determined that new and material evidence has 
been received to reopen the claim for service connection for 
the cause of the Veteran's death.  In view of that 
determination, there is no need to engage in any analysis as 
to whether the requirements of the VCAA have been satisfied 
with respect to the question of reopening.  See, e.g., Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The appellant was initially denied service connection for the 
cause of the Veteran's death in January 2006.  The claim was 
denied because the evidence of record did not show that the 
disability causing death was related to the Veteran's 
military service.  The appellant's claim was again denied in 
a rating decision dated in May 2006 as the evidence did not 
show that the Veteran's active duty caused or contributed to 
his death or that he was exposed to Agent Orange, in addition 
to pancreatic cancer not being a condition presumptively 
related to exposure to herbicides.  The appellant did not 
appeal either decision.  The appellant applied to have her 
claim reopened in correspondence received in December 2006.
A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (1988).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the January 
and May 2006 rating decisions consisted of the Veteran's 
service treatment records (STRs) and personnel records 
through the end of his period of military service ending in 
March 1979, post-service medical records showing a diagnosis 
of metastatic carcinoma, most consistent with pancreatic 
origin, and his death certificate, which listed the immediate 
cause of death as metastatic pancreatic carcinoma.  His DD 
214 indicates that he was an education and training 
supervisor.

The relevant evidence received since the May 2006 denial 
consists of nexus opinions from J.W., M.D. and S.K., M.D, 
both of whom are in the United States Air Force.  The medical 
opinions indicate that as crew chief and gunner on jet 
aircraft, the Veteran was routinely exposed to solvents, 
hydraulic fluids, and other related flammable material.  Dr. 
J.W. opined that the Veteran's pancreatic cancer was more 
likely than not caused by exposure to those chemicals, and 
Dr. S.K. opined that it was possible that the Veteran's 
exposure to chemicals might have played a significant role in 
the development of pancreatic cancer.  

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim of service connection for the cause of the Veteran's 
death, namely, evidence of a nexus to his military service, 
the Board finds that it is both new and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for the cause of the Veteran's death, and the application to 
reopen will therefore be granted.


ORDER

The claim of entitlement to service connection for the cause 
of the Veteran's death, is reopened; to this limited extent, 
the appeal of this issue is granted.



REMAND

In light of the appellant's claim being reopened, the Board 
finds that a remand is needed for additional development. 

The appellant asserts that the Veteran's terminal cancer 
resulted from in-service exposure to various chemical in 
performing his duties as a crew chief on various aircraft.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include:  (1) a statement of the conditions, if any, for 
which the Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, 
the appellant has not been notified in accordance with Hupp.  
On remand, the appellant should be sent VCAA notification 
that complies with Hupp.

In addition, as discussed above, the competent medical 
evidence of record indicates that the Veteran's active 
military service might have contributed to his pancreatic 
cancer.  Specifically, the medical opinions reveal that the 
Veteran's exposure to chemicals caused his pancreatic cancer.  
The Board acknowledges that while the Veteran's personnel 
records do not show exposure to chemicals.  However, the 
appellant's assertions that the Veteran was exposed to 
various chemicals while working on aircraft appear consistent 
with the circumstances of his service.  See 38 U.S.C.A. § 
1154(a).

However, the Board observes that no VA medical opinion has 
been obtained in this case.  While the appellant has 
submitted several statements from various physicians 
suggesting a link between the Veteran's pancreatic cancer and 
in-service chemical exposure, the Board is of the opinion 
that a new opinion by an oncologist would be probative to 
ascertain the relationship, if any, between the Veteran's in-
service chemical exposure and his terminal cancer.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet 
App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide to the appellant all 
notification action required by the VCAA, 
to include notice compliant with Hupp, 
supra.  The notice should also inform the 
appellant that she should provide VA with 
copies of any evidence relevant to the 
claim that she has in her possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance. 

2.  Forward the claims file to an 
oncologist to render an opinion as to 
whether it is as least as likely as not 
(at least a 50 percent probability) that 
the Veteran's metastatic pancreatic 
carcinoma was caused or aggravated by any 
disability or injury of service origin, 
to include chemical exposure.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the opinion.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
AOJ should ensure that the examination 
report complies with this remand and 
addresses the questions presented.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue on appeal 
in light of all information or evidence 
received, including a letter from Dr. 
J.W. and a statement by the appellant 
received by the Board in March 2009 .  If 
the benefit sought is not granted, the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the appellant until she is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


